DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1, 5, 12 and 21 have been amended; support for claims 1 and 21 is found in original claim 4 and page 9 of the instant specification, the amendment to claim 5 was to change claim dependency based on a canceled claim, and support for claim 12 is found on page 9.
Claim 4 has been cancelled.
Claims 1-3 and 5-21 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-13, 15-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman et al. (US 20160126533-as cited in the IDS- hereinafter Velderman).

Regarding claim 1, Velderman teaches a battery pack transport system comprising:
a battery pack for providing electrical power to a power tool (Velderman abstract), the battery pack including a first cover (Figure 1B; first cover is the top unshaped section); a second cover mounted to the first cover (second cover is the bottom shaded section Figure 1B); a battery module received in a receiving space formed between the first and second covers ([0086] an interior cavity is formed in the housing 12) and a female connector (Figures 1C and 2; [0087] slots 22 as shown in Figure 1C relating to the female connector portion) connected to the battery module, wherein the female connector has a converter slidably received therein (Figure 5, converter element 50 being able to slide), and wherein the converter includes a plurality of inner contacts ([0093-0094] converter element 50 included support structure and has a plurality of contacts 60), the battery module having two battery cell groups ([0091] battery strings/ cell groups 32), each battery cell group configured with a plurality of cells and having a positive electrode and a negative electrode ([0091] positive and negative terminals having electrodes); 
a female connector having four conductive terminals respectively and electrically connected to positive and negative electrodes of two battery cell groups (Figures 30 and 32, [0124] four terminals are used; [0091] positive and negative terminals), and each of the four conductive terminals having respective first and second ends wherein the first end of each of the four conductive terminals is couplable to the power tool and the second end of each of the four conductive terminals is couplable to the inner contacts of the converter (Figures 30 and 32, [0124]; [0091]; It is the examiner’s position that the features relied upon also appear to be present in the four terminal embodiment) , and each inner contact is simultaneously connected to two conductive terminals with same polarity (Figure 30 terminals A+ and C- engage terminals B+ and C+, and A- and B- respectively) , and the two battery cell groups are 
a protective member (Cover 102) mechanically coupled to the battery pack to change the electrical connection of two conductive terminals with same polarity from parallel connected state to isolated state (Figures 8 and 9; [0110-0112] battery cells are decoupled and a zero voltage occurs).

Regarding claim 2, Velderman teaches all of the claim limitations of claim 1. Velderman further teaches wherein two battery cell groups are isolated with each other when the protective member is coupled to the battery pack (cover 102; Figures 8 and 9; [0110-0112] battery cells are decoupled and a zero voltage occurs meaning they are in isolation with each other).

Regarding claim 3, Velderman teaches all of the claim limitations of claim 2. Velderman further teaches wherein the protective member has a plurality of inserting portions corresponding to the conductive terminals of the battery pack (Figures 33A and 33B, plastic divider to separate the terminals), and wherein the inserting portions each is connected to corresponding conductive terminal (Figures 33A and 33B, plastic divider to separate the terminals).


Regarding claim 5, Velderman teaches all of the claim limitations of claim 1. Velderman further teaches wherein the converter includes a protruding portion forwardly extending therefrom (Figure 12 or 13 below; converter 50 extending portions/ converter element projection 58 as shown in Figure 2), and the protective member defines a protrusion corresponding to the protruding portion (Figure 12 below, element 106 or 108), and wherein the protrusion abuts against the protruding portion to drive the converter move away - 15 -from the conductive terminals (Figure 12 below).


    PNG
    media_image1.png
    622
    779
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    580
    813
    media_image2.png
    Greyscale


Regarding claim 6, Velderman teaches all of the claim limitations of claim 5. Velderman further teaches wherein the female connector defines a guiding rail (Figure 9 below) for receiving the protruding portion of the converter, and wherein the protruding portion slides along the guiding rail when abutted by the protrusion of the protective member (Figure 8 and 9, [0110] and [0126]).


    PNG
    media_image3.png
    580
    787
    media_image3.png
    Greyscale

Regarding claim 7, Velderman teaches all of the claim limitations of claim 6. Velderman further teaches wherein the converter has a plurality of posts (Figure 2, posts are opposite the far side of the converter projection element 58) opposite to the protruding portion and a plurality of elastic members respectively assembled to the corresponding post (Figure 2 below, springs 62 are the elastic members), 


    PNG
    media_image4.png
    668
    818
    media_image4.png
    Greyscale

Regarding claim 8, Velderman teaches all of the claim limitations of claim 7. Velderman further teaches wherein the elastic members are compressed when the converter moves away from the conductive terminals under the pushing of the protective member (Figures 10 and 11, [0096] compression occurs when the cover 102 is inserted), and wherein the elastic members recover from deformation to drive the converter mover towards the conductive terminals when the protective member is separate with the battery pack (Figures 10 and 11, [0096] springs recover to the first position when the cover is detached). 

Regarding claim 9, Velderman teaches all of the claim limitations of claim 8. Velderman further teaches wherein the battery pack has a locking portion protruding above the top of the upper cover (Figure 1A, battery pack latch 20 for locking the transport lock 100’, [0128]), and wherein the protective member has a groove upwardly depressed from the bottom thereof for receiving the locking portion of the battery pack (Figures 45A and 45B, [0128-0130] the cover plate 102’ will engage the battery pack latch 20 forcing the latch into the housing 12; Specifically the catch 120 is used for receiving the battery pack latch 20 for locking and transporting).

Regarding claim 11, Velderman teaches all of the claim limitations of claim 3. Velderman further teaches wherein the battery pack has a locking portion protruding above the top of the upper cover (Figure 37A battery pack latch 20), and wherein the protective member has a groove upwardly depressed from the bottom thereof for receiving the locking portion of the battery pack (Figures 45A and 45B; [0128-0130], catch 120 receives the latch 20 and will have a depression that stores the latch 20).

Regarding claim 12, Velderman teaches a battery pack for providing electrical power to a power tool (Velderman abstract), the battery pack comprising:
a first and second cover forming a receiving space together (Figure 1B; first cover is the top unshaped section; second cover is the bottom shaded section Figure 1B; ([0086] an interior cavity is formed in the housing 12);
a battery module received in the receiving space ([0086]) and having two battery cell groups ([0091] battery strings/ cell groups 32) each including a plurality of cells connected in series, a positive electrode and a negative electrode ([0091] positive and negative terminals having electrodes);

a converter electrically connecting two of the four conductive terminals with same polarity to make two battery cell groups connected in parallel (Figures 30 and 32, [0124] four terminals are used; also see Figures 5 and 6, converter element 50, [0092] two sets of batteries are coupled in parallel); and each of the four conductive terminal having respective first and second ends wherein the first end of each of the four conductive terminals is couplable to the power tool and the second end of each of the four conductive terminals is couplable to inner contacts of the converter (Figures 30 and 32, [0124]; [0091]);
and a couple (cover 102) coupled to the female connector to make two battery cell groups isolated with each other through separating two ([0108] strings of the cells can be connected in series; [0005] series or parallel connections are possible) connected conductive terminals with same polarity (Figures 8 and 9; [0110-0112] battery cells are decoupled and a zero voltage occurs).

Regarding claim 13, Velderman teaches all of the claim limitations of claim 12. Velderman further teaches wherein the couple includes a protrusion extending therefrom (Figure 12; protrusions are considered elements 108 or 106), and wherein the converter has a protruding portion corresponding to the protrusion (Figure 12, converter element 50 with converter element projection 58, [0111]), and wherein the female connector has a guiding rail for receiving the protrusion and the protruding portion (Figure 8 or 9 below, [0110] and [0126]).



    PNG
    media_image3.png
    580
    787
    media_image3.png
    Greyscale


Regarding claim 15, Velderman teaches all of the claim limitations of claim 12. Velderman further teaches wherein the converter has a plurality of inner contacts received therein ([0093-0094] converter element 50 included support structure and has a plurality of contacts 60), and wherein each inner contact is simultaneously connected to two adjacent conductive terminals with same polarity before the couple mounted to the female connector (Figure 6 [0095] contacts to couple the sets of battery cells 34a and 34b).

Regarding claim 16, Velderman teaches all of the claim limitations of claim 12. Velderman further teaches wherein the couple is removably assembled to the female connector (Figure 9, can be added or removed), and wherein the couple has a plurality of inserting portion corresponding to the conductive terminals (Figures 33A and 33B, plastic divider to separate the terminals).

Regarding claim 18, Velderman teaches all of the claim limitations of claim 13. Velderman further teaches wherein the converter is slidably received in the female connector and moves in a front-to- rear direction along the guiding rail (Figure 13, converter slidably moves to disconnect and connect from the female connector contacts).

Regarding claim 19, Velderman teaches all of the claim limitations of claim 15. Velderman further teaches wherein the inner contacts are separate with corresponding two conductive terminals with same polarity when the couple mounted to the female connector (Figure 6, [0093-0095] converter element is separated from the contacts when the cover is added).

Regarding claim 20, Velderman teaches all of the claim limitations of claim 15. Velderman further teaches wherein further includes a locking assembly sandwiched between the upper cover and the battery module (Figure 38B, latching system including a latch 20 for affixing the battery pack to the electrical device has portion between the upper cover and the battery module).

Regarding claim 21, Velderman teaches a battery pack for providing electrical power to a power tool, the battery pack comprising:
a battery module having two battery cell groups ([0091] battery strings/ cell groups 32) each configured with a plurality of cells connected in series and having a positive electrode and a negative electrode ([0091] positive and negative terminals having electrodes);
a female connector (Figure 1C slots 22 relating to the female connector) connected to the battery module and having four conductive terminals connected to the positive and negative electrodes (Figures 30 and 32, [0124] four terminals are used; [0091] positive and negative terminals having electrodes) of the battery module to connect two battery cell groups in parallel through connecting two 
and a couple (cover 102) engaging with the female connector to separate two parallel connected conductive terminals with same polarity from each other (Figure 8 and 9; [0110-0112] battery cells are coupled and decoupled and separated to produce a zero voltage between the female connector and the converter).



Allowable Subject Matter
Claims 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 14 depend on claims 9 and 13 respectively and state wherein the female connector has a pair of ribs located at two opposite sides of the protruding portion/ guiding rail. Velderman is considered the closest prior art and fails to teach the pair of ribs located at two opposite 

Claim 17 depends on claim 13 and states wherein the female connector has at least one positioning column corresponding to the post, and at least one elastic member is sandwiched between the positioning column and the post. Velderman teaches of a post that has the spring element but fails to teach of a post and positioning column relating to one another having the elastic member sandwiched between. A skilled artisan would have no teaching, motivation, nor suggestion to change or add the positioning column in correlation to the posts to Velderman’s transport system. Velderman’s current configuration would not need both of these features and adding both would not be obvious to a skilled artisan given Velderman’s transport system configuration.

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. Applicant argues amended claims which are addressed in the updated rejection above.
Applicant argues that the amendments to the claims overcome the prior art because (a) Applicant does not point out any specific deficiencies with the subject matter in claim 4 now included in claim 1 and (b), while applicant argues that Velderman only discloses two terminals, as discussed above Velderman includes a four terminal design. As such, applicant’s arguments are unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM J FRANCIS/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728